IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ISAAC J. MARTIN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3677

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Isaac J. Martin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the January 7, 2016 order denying motion for postconviction relief in

Duval County Circuit Court case number 16-2005-CF-02720-AXXX-MA. Upon

issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk

of the circuit court for treatment as the notice of appeal.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.